Exhibit 10.1

EXECUTION COPY

AGREEMENT AND AMENDMENT (this “Agreement”) dated as of October 29, 2008 among
SUNGARD FUNDING LLC, a Delaware limited liability company (the “Borrower”),
SUNGARD FINANCING LLC, a Delaware limited liability company, FINANCIAL GUARANTY
INSURANCE COMPANY, (the “Insurer”), JPMORGAN CHASE BANK, N.A. (the
“Administrative Agent”), CITICORP NORTH AMERICA, INC., DEUTSCHE BANK AG, NEW
YORK BRANCH, FALCON ASSET SECURITIZATION LLC, CHARTA, LLC, and NANTUCKET FUNDING
CORP., LLC.

PRELIMINARY STATEMENT

Reference is made to the Insured Receivables Credit Agreement (the “Credit
Agreement”) dated as of August 11, 2005, by and among the Borrower, the
Administrative Agent, the Lenders and Funding Agents Party thereto, and the
Insurer, as amended or modified from time to time. Capitalized terms used but
not defined herein shall have the meanings set forth in the Credit Agreement.

ARTICLE I

AGREEMENTS

SECTION 1.01 Standstill Agreement. The Committed Lenders hereby covenant and
agree that from the date of this Agreement until the Settlement Date occurring
in December 2008 (such period, the “Extended Standstill Period”), they shall
not, without the consent of the Borrower, cause the Administrative Agent to
return the Policy to the Insurer for cancellation as a result of the Insurer
failing to maintain a long-term debt rating of BBB+ by Standard and Poor’s
Rating Services or Baa1 by Moody’s Investor’s Service. The Borrower hereby
acknowledges and agrees that the failure of the Administrative Agent or the
Committed Lenders to assert any claim or demand or to enforce any right or
remedy under the provisions of the Credit Agreement, the Policy or any
Transaction Document, including the failure of the Committed Lenders to cause
the Administrative Agent to return the Policy to the Insurer for cancellation as
a result of the Insurer failing to maintain a long-term debt rating of BBB+ by
Standard and Poor’s Rating Services or Baa1 by Moody’s Investor’s Service during
the Extended Standstill Period, shall not limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of the Committed Lenders or the
Administrative Agent under the Credit Agreement, the Policy or any Transaction
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Policy or any Transaction Document, all of which, including the
right of the Committed Lenders to cause the Administrative Agent to return the
Policy to the Insurer for cancellation as a result of the Insurer failing to
maintain a long-term debt rating of BBB+ by Standard and Poor’s Rating Services
or Baa1 by Moody’s Investor’s Service after the end of the Extended Standstill
Period, are expressly ratified and affirmed in all respects



--------------------------------------------------------------------------------

and shall continue in full force and effect. Other than as expressly provided
for herein, nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Policy or any Transaction Document in similar or different
circumstances.

SECTION 1.02 Restructuring of the SunGard Insured Receivables Facility. The
parties hereto agree, during the Extended Standstill Period, to negotiate in
good faith a restructuring of the SunGard Insured Receivables Facility. Nothing
herein, however, shall obligate the Lenders to agree to, or enter into, any
amendments to the Credit Agreement or any other Transaction Document, or any
restructuring of the SunGard Insured Receivables Facility, unless such
amendments and/or restructuring are satisfactory to each of the Lenders in their
sole discretion.

ARTICLE II

AMENDMENTS

SECTION 2.01 Amendments. The Credit Agreement is hereby amended as follows:

(a) Annex A of the Credit Agreement is hereby amended by deleting the definition
of the term “Scheduled Early Amortization Date” in its entirety and replacing it
with the following:

“Scheduled Early Amortization Date” means the Settlement Date occurring in
December 2008.

(b) Annex A of the Credit Agreement is hereby further amended by deleting the
definition of the term “Required Lenders” in its entirety and replacing it with
the following:

“Required Lenders” means, as of any date of determination, Committed Lenders
with 100% of the Commitments; provided, however, that the unused Commitment of
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

ARTICLE III

MISCELLANEOUS

SECTION 3.01 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other customary means of electronic transmission of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3.02 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 3.03 GOVERNING LAW. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY TO THIS AGREEMENT CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY TO
THIS AGREEMENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

SECTION 3.04 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 3.04 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

3



--------------------------------------------------------------------------------

SECTION 3.05 Effectiveness. This Agreement shall become effective on the date on
which this Agreement shall have been executed and delivered by each of the
Insurer, SunGard Funding LLC, SunGard Financing LLC and each of the Lenders.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNGARD FUNDING LLC  

by:

   

SUNGARD FINANCING LLC,

its Member

   

/s/ Eric Erickson

 

Name:

  Eric Erickson  

Title:

  Vice President and Assistant Secretary SUNGARD FINANCING LLC       by:  

/s/ Eric Erickson

  Name:   Eric Erickson   Title:   Vice President and Assistant Secretary
JPMORGAN CHASE BANK, N.A.      

by:

 

/s/ Patrick J. Menichillo

  Name:   Patrick J. Menichillo   Title:   Vice President CITICORP NORTH
AMERICA, INC.      

by:

 

/s/ Tom Sullivan

  Name:   Tom Sullivan   Title:   Director, VP

 

5



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK Branch   by:   /s/ Michael Cheng         Name:  
Michael Cheng   Title:   Director       by:  

/s/ Sergey Moiseyenko

  Name:   Sergey Moiseyenko   Title:   Vice President FALCON ASSET
SECURITIZATION LLC       by:  

/s/ Patrick J. Menichillo

  Name:   Patrick J. Menichillo   Title:   Vice President CHARTA, LLC   by:  

Citicorp North America, Inc. as

Attorney-in-Fact

      by:  

/s/ Tom Sullivan

  Name:   Tom Sullivan   Title:   Director, VP NANTUCKET FUNDING CORP., LLC    
  by:  

/s/ Lori Gebron

  Name:   Lori Gebron   Title:   Vice President

 

6



--------------------------------------------------------------------------------

FINANCIAL GUARANTY INSURANCE COMPANY,

As Insurer

      by:  

/s/ Kenneth L. Degen

  Name:   Kenneth L. Degen   Title:   Sr. Managing Director

 

7